Citation Nr: 0513156	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss, to include 
defective hearing of the left ear as due to otosclerosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from November 1942 to November 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
hearing loss, to include defective hearing of the left ear as 
due to otosclerosis.

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.  

Although the May 2004 rating decision reflects that the RO 
addressed the threshold matter of new and material evidence, 
the Board itself must make a determination as to whether 
evidence is new and material before addressing the merits of 
a claim. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, the question as to whether the evidence before 
the Board is new and material will be discussed below.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  By rating decision dated in April 1944, service 
connection for hearing loss was denied; a notice of 
disagreement was not received to initiate an appeal from this 
determination.

3.  Evidence received since the April 1944 rating decision is 
essentially cumulative in nature and does not present a 
reasonable possibility of substantiating the veteran's claim 
for service connection for hearing loss.





CONCLUSION OF LAW

1.  The April 1944 rating decision which denied entitlement 
to service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the April 1944 rating decision is 
not new and material, and the appellant's claim of 
entitlement to service connection for hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2004).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the May 2004 rating decision, the 
August 2004 Statement of the Case, and the March 2004 letter 
sent to the appellant by the RO, adequately informed him of 
the information and evidence needed to substantiate his claim 
for service connection for hearing loss, and complied with 
VA's notification requirements.  The Statement of the Case 
set forth the laws and regulations applicable to the 
appellant's claim.  Further, the March 2004 letter from the 
RO to the appellant informed him of the types of evidence 
that would substantiate his claim, that he could obtain and 
submit private evidence in support of his claim, and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain. In sum, the appellant 
was notified and aware of the evidence needed to substantiate 
his claim for service connection for hearing loss, of the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S.  Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on claim for VA 
benefits.  VCAA notice was sent to the veteran in March 2004, 
prior to the issuance of the May 2004 RO decision that is the 
subject of this appeal.  Moreover, the Board finds that prior 
to the May 2004 RO decision and subsequently, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letter from the RO provided to the 
appellant did not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the letter noted above, 
the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  In an October 2004 letter, the RO informed him that 
his appeal had been certified to the Board, the RO also 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by March 
2004 correspondence and asked him to identify all medical 
providers who treated him for hearing loss.  The RO has 
obtained all identified evidence.

As to any duty to provide an examination and/or opinion 
addressing the question of whether hearing loss began during 
or is causally linked to service, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

In the absence of new and material competent evidence, the 
Board finds that a medical examination and/or opinion is not 
warranted.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

For all of the preceding reasons, VA has fulfilled its duties 
under VCAA for this appeal.

New and Material Evidence

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the 
Board orders reconsideration of a Board decision, the Board 
decision is final.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a Statement of the Case.  38 C.F.R. § 19.26.  
A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

The provisions of the regulation pertaining to an application 
to reopen a claim, 38 C.F.R. § 3.156, were changed only for 
claims filed on or after August 29, 2001. 66 Fed. Reg. 45620 
(Aug. 29, 2001), codified at 38 C.F.R. § 3.156 (2004).  The 
veteran's application to reopen his claims for service 
connection was filed in January 2004; consequently, the 
current version of § 3.156, which became effective August 29, 
2001, applies.

Under the revised provisions of 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).

Background

The veteran's service induction examination report dated in 
August 1942, indicated that he had deafness in the left ear 
and that the hearing in his right ear was also affected.  
Service medical records showed that he was treated for 
bilateral hearing problems while on active duty, to include 
during a hospitalization in October 1943.  The veteran 
underwent two audiograms in October 1943.  His hearing loss 
was recorded as 32.8% and 30.4% for the left ear, and 70.4 
percent and 68.8 percent for the right ear.  October 1943 
service medical records showed that the veteran reported 
being born deaf in the right ear.  The veteran also related 
experiencing hearing problems with his left ear prior to 
service induction; however, he complained that the condition 
had worsened during the months preceding his hospitalization 
in October 1943.  The veteran was diagnosed with defective 
hearing, bilateral: right, congenital, and; left, perceptive 
deafness of undetermined cause, that existed prior to 
enlistment.  Thereafter the veteran was discharged from 
active duty.  A November 1943 discharge certificate indicated 
that the veteran was not qualified in arms and had not 
partaken in any battles, engagements, skirmishes or 
expeditions during service.  

In January 1944, the veteran filed a claim for service 
connection for defective hearing.  He alleged that his 
hearing had worsened during service.  The RO issued a 
decision in April 1944 in which it denied service connection 
for the veteran's claimed disorder based on a finding that 
the evidence of record established that the veteran's 
condition existed prior to induction and was not aggravated 
during service.  The veteran was advised of this 
determination and was furnished notice of appellate rights 
and procedures, but a timely notice of disagreement was not 
received to initiate an appeal.  This decision therefore 
became final.  38 U.S.C.A. § 7105(c).

The evidence of record at the time of the RO April 1944 
rating decision consisted of the service induction 
examination report dated in August 1942, which reflected 
bilateral hearing loss was present upon the veteran's entry 
onto active duty, and additional service medical records, to 
include audiogram testing results, along with the veteran's 
contentions that his hearing was aggravated by service. 

In January 2004, the veteran applied to reopen his claim for 
service connection for hearing loss.  In a March 2004 
statement submitted in support of reopening his claim, the 
veteran alleged that the hearing loss of the left ear was 
caused by exposure to noise from a firing range during 
service training.  He further stated that the hearing loss 
was due to the lack of adequate hearing protection.  In 
statements submitted in June 2004 and July 2004 the veteran 
argued that if his hearing had not worsened during service, 
he would not have been discharged from active duty.  A post-
service medical report dated in July 2004 showed that the 
veteran underwent an audiological evaluation that revealed 
moderate to severe hearing loss in the right ear and severe 
hearing loss of the left ear.  No additional evidence was 
submitted in support of reopening his claim for service 
connection for hearing loss.  





Analysis

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 2002), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The Board notes that the veteran's claim 
for service connection was previously denied because the RO 
determined that there was no medical evidence that showed his 
hearing loss was caused or aggravated by service.  

The basis for the veteran's original claim for service 
connection for hearing loss in January 1944, was that his 
defective hearing pre-existed service but was aggravated 
therein.  Since the June 2001 rating decision, the veteran 
has provided personal statements wherein he contends that his 
defective hearing was aggravated by service.  He specifically 
submits that he was exposed to excessive noise from weaponry 
fire while on active duty.  While these statements are new, 
they merely recall the circumstances under which he claims 
his hearing loss was aggravated by service over 50 years ago; 
they are not competent evidence that the veteran's pre-
existing hearing loss was aggravated during service or that a 
current hearing deficit began during service.  That is, these 
statements are not material because, as a layperson, the 
veteran is not competent to make a medical diagnosis or to 
render a medical opinion on whether a medical disorder was 
aggravated during service or relating a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

The Board observes that reliance upon a new etiological 
theory, in this case, the contention that his left ear 
hearing loss is due to otosclerosis or that his bilateral 
hearing loss was aggravated by weaponry fire, is insufficient 
to transform a claim that has been previously denied into a 
separate and distinct, or new, claim.  See Ashford v. Brown, 
10 Vet. App. 120 (1997).  The veteran is still required to 
present new and material evidence in support of his claim.

The veteran also submitted a post-service medical 
audiological evaluation report.  However, this medical 
evidence simply confirms that the veteran has bilateral 
hearing loss, a fact that was known at the time of the RO 
decision that denied his original claim.  The evidence on 
file at that time showed that he had bilateral hearing loss 
prior to, during and upon discharge from service.  Thus, the 
evidence is cumulative in that it only confirms what was 
previously known, that he currently has the claimed 
disability.  The evidence has the same deficiency as the 
previously considered evidence; it does not include a 
competent opinion suggesting the veteran's preexisting 
hearing loss was aggravated during service, nor does it show 
that any current hearing loss began during or as a result of 
some incident of service.  This evidence is not new and 
material and does not warrant the reopening of the claim.

In sum, there is no dispute that the veteran currently 
experiences hearing loss.  However, the evidence submitted 
since the April 1944 rating decision only shows that the 
veteran has a current diagnosis of hearing loss; the record 
remains devoid of a competent opinion supporting the 
veteran's claim that his preexisting hearing loss was 
aggravated during service.  The Board concludes that the 
evidence received since the April 1944 rating decision is 
essentially cumulative in nature and does not present a 
reasonable possibility of substantiating the veteran's claim 
for service connection for hearing loss.


ORDER

The veteran's application to reopen a claim for service 
connection for bilateral hearing loss, to include defective 
hearing of the left ear as due to otosclerosis, is denied.  


	                        
____________________________________________
	R.F.WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


